DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed on 03/08/2022.  In virtue of the amendment:
Claims 1-4, 6, and 8-32 are pending in the instant application.
Claims 1, 6, 8, 9 and 18 are currently amended.
Claims 5 and 7 are canceled.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 12/06/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/remarks filed 03/08/2022 have been fully considered but they are not persuasive.  The Terminal Disclaimer (TD) filed on 03/08/2022 is not proper because the person who signed the TD is not the applicant, patentee or an attorney or agent of record. (See FP 14.26.08, FP 14.26.09 and FP 14.26.10).
	The amended claims 1-5 and 20 are allowable as they are overcome the rejection applied in previous Office Action mailed on 12/08/2021.
	This Office Action is made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 12, 14, 15, 20, 22, 25-32, 54-56 and 58-65 of U.S. Patent No. 10,605,730 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8, 9, 12, 14, 15, 20, 22, 25-32, 54-56 and 58-65 of U.S. Patent ‘730 include the limitations that recited in claims 1-32 of the instant application, which are indicated as below:

Instant application
Patent 10,605,730 B2
1. A pulsed optical source comprising:
     a semiconductor diode configured to emit light; and
     a driving circuit that includes a transistor coupled to a terminal of the semiconductor diode, wherein the driving circuit is configured to receive a unipolar pulse and apply a bipolar electrical pulse to the semiconductor diode responsive to receiving the unipolar pulse.
17. The pulsed optical source of claim 1, wherein an optical pulse having a full-width-half maximum duration between 50 ps and 500 ps is emitted from the semiconductor diode responsive to application of the bipolar electrical pulse.
1. A pulsed optical source comprising:
     a semiconductor diode configured to emit light; and
     a driving circuit that includes a transistor coupled to a terminal of the semiconductor diode, wherein the driving circuit is configured to receive a unipolar pulse and apply a bipolar electrical pulse to the semiconductor diode responsive to receiving the unipolar pulse,
     wherein an optical pulse having a full-width-half maximum duration between 50 ps and 500 ps is emitted from the semiconductor diode responsive to application of the bipolar electrical pulse.
2. The pulsed optical source of claim 1, wherein the bipolar electrical pulse comprises a first pulse having a first magnitude and first polarity that is followed by a second pulse of opposite polarity having a second magnitude different from the first magnitude.
2. The pulsed optical source of claim 1, wherein the bipolar electrical pulse comprises a first pulse having a first magnitude and first polarity that is followed by a second pulse of opposite polarity having a second magnitude different from the first magnitude.
3. The pulsed optical source of claim 2, wherein the second magnitude is between 25% and 90% of the first magnitude.
3. The pulsed optical source of claim 2, wherein the second magnitude is between 25% and 90% of the first magnitude.
4. The pulsed optical source of claim 1, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
4. The pulsed optical source of claim 1, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
5. The pulsed optical source of claim 1, further comprising a pulse generator coupled to the driving circuit and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit.
5. The pulsed optical source of claim 1, further comprising a pulse generator coupled to the driving circuit and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit.
6. The pulsed optical source of claim 5, wherein a pulse length of the unipolar pulse is between 50 ps and 500 ps.
8. The pulsed optical source of claim 5, wherein a pulse length of the unipolar pulse is between 50 ps and 500 ps.
7. The pulsed optical source of claim 5, wherein the pulse generator comprises a first logic gate that forms the unipolar pulse from two differential clock signals.
9. The pulsed optical source of claim 5, wherein the pulse generator comprises a first logic gate that forms the unipolar pulse from two differential clock signals.
8. The pulsed optical source of claim 7, wherein the pulse generator further comprises an adjustable delay element configured to vary a pulse length of the unipolar pulse in increments between 1 ps and 5 ps.
12. The pulsed optical source of claim 9, wherein the pulse generator further comprises an adjustable delay element configured to vary a pulse length of the unipolar pulse in increments between 1 ps and 5 ps.
9. The pulsed optical source of claim 7, wherein the transistor has current-carrying terminals connected between a cathode of the semiconductor diode and a reference potential and has a gate terminal coupled to the first logic gate.
25. The pulsed optical source of claim 9, wherein the transistor has current-carrying terminals connected between a cathode of the semiconductor diode and a reference potential and has a gate terminal coupled to the first logic gate.
10. The pulsed optical source of claim 9, further comprising a capacitor connected between the gate terminal of the transistor and an output from the first logic gate.
26. The pulsed optical source of claim 25, further comprising a capacitor connected between the gate terminal of the transistor and an output from the first logic gate.
11. The pulsed optical source of claim 9, wherein the transistor comprises a high-electron-mobility field-effect transistor.
27. The pulsed optical source of claim 25, wherein the transistor comprises a high-electron-mobility field-effect transistor.
12. The pulsed optical source of claim 9, wherein the transistor is configured to switch up to 4 amps through the semiconductor diode for a duration between 50 ps and 2 ns.
28. The pulsed optical source of claim 25, wherein the transistor is configured to switch up to 4 amps through the semiconductor diode for a duration between 50 ps and 2 ns.
13. The pulsed optical source of claim 9, further comprising a second logic gate connected in parallel with the first logic gate and arranged to form a second unipolar pulse from the two differential clock signals, wherein an output from the second logic gate is coupled to the gate terminal of the transistor.
29. The pulsed optical source of claim 25, further comprising a second logic gate connected in parallel with the first logic gate and arranged to form a second unipolar pulse from the two differential clock signals, wherein an output from the second logic gate is coupled to the gate terminal of the transistor.
14. The pulsed optical source of claim 9, wherein a drain terminal of the transistor connects directly to a cathode of the semiconductor diode.
30. The pulsed optical source of claim 25, wherein a drain terminal of the transistor connects directly to a cathode of the semiconductor diode.
15. The pulsed optical source of claim 14, further comprising a first capacitor and resistor connected in parallel to the drain terminal.
31. The pulsed optical source of claim 30, further comprising a first capacitor and resistor connected in parallel to the drain terminal.
16. The pulsed optical source of claim 14, further comprising a second capacitor connected between an anode of the semiconductor diode and a source terminal of the transistor.
32. The pulsed optical source of claim 30, further comprising a second capacitor connected between an anode of the semiconductor diode and a source terminal of the transistor.
18. The pulsed optical source of claim 1, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
14. The pulsed optical source of claim 1, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
19. The pulsed optical source of claim 17, wherein a tail of the optical pulse remains below at least 20 dB from the peak of the pulse after 250 ps from the peak of the pulse.
15. The pulsed optical source of claim 1, wherein a tail of the optical pulse remains below at least 20 dB from the peak of the pulse after 250 ps from the peak of the pulse.
20. The pulsed optical source of claim 1, further comprising a saturable absorber arranged to receive an optical pulse from the semiconductor diode.
20. The pulsed optical source of claim 1, further comprising a saturable absorber arranged to receive an optical pulse from the semiconductor diode.
21. The pulsed optical source of claim 1, further comprising: a photodetector array having a plurality of pixels that are each configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval; and an optical system arranged to form an image of an object, that is illuminated by the pulsed optical source, on the photodetector array.
22. The pulsed optical source of claim 1, further comprising: a photodetector array having a plurality of pixels that are each configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval; and an optical system arranged to form an image of an object, that is illuminated by the pulsed optical source, on the photodetector array.
22. A fluorescent lifetime analysis system comprising:
     a driving circuit configured to apply a bipolar current pulse to a semiconductor diode to produce an optical pulse that is delivered to a sample; and
     a photodetector configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval of the photodetector.
54. A fluorescent lifetime analysis system comprising:
     a semiconductor diode configured to emit light; a driving circuit configured to apply a bipolar current pulse to the semiconductor diode to produce an optical pulse;
     an optical system arranged to deliver the optical pulse to a sample; and
     a photodetector configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval of the photodetector.
23. The system of claim 22, further comprising a pulse generator arranged to provide an electrical pulse to the current driving circuit, wherein the current driving circuit is configured to apply a bipolar pulse to the semiconductor diode responsive to receiving the electrical pulse.
55. The system of claim 54, further comprising a pulse generator arranged to provide an electrical pulse to the current driving circuit, wherein the current driving circuit is configured to apply a bipolar pulse to the semiconductor diode responsive to receiving the electrical pulse.
24. The system of claim 23, wherein the electrical pulse is a unipolar pulse having a duration between 50 ps and 2 ns.
56. The system of claim 55, wherein the electrical pulse is a unipolar pulse having a duration between 50 ps and 2 ns.
25. The system of claim 23, wherein the current driving circuit comprises a transistor having a gate terminal coupled to an output from the pulse generator and having current-carrying terminals connected between a terminal of the semiconductor diode and a reference potential.
63. The system of claim 55, wherein the current driving circuit comprises a transistor having a gate terminal coupled to an output from the pulse generator and having current-carrying terminals connected between a terminal of the semiconductor diode and a reference potential.
26. The system of claim 25, further comprising: a first resistor and first capacitor connected in parallel between an anode and a cathode of the semiconductor diode; and a second resistor and second capacitor connected in parallel between a gate terminal of the transistor and a reference potential.
64. The system of claim 63, further comprising: a first resistor and first capacitor connected in parallel between an anode and a cathode of the semiconductor diode; and a second resistor and second capacitor connected in parallel between a gate terminal of the transistor and a reference potential.
27. The system of claim 22, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
58. The system of claim 54, further comprising multiple wire bonds connected to a terminal of the semiconductor diode.
28. The system of claim 22, wherein the optical pulse has a full-width-half-maximum duration between 50 ps and 500 ps.
59. The system of claim 54, wherein the optical pulse has a full-width-half-maximum duration between 50 ps and 500 ps.
29. The system of claim 22, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
60. The system of claim 54, wherein the optical pulse has a characteristic wavelength selected from the following group: 270 nm, 280 nm, 325 nm, 340 nm, 370 nm, 380 nm, 400 nm, 405 nm, 410 nm, 450 nm, 465 nm, 470 nm, 490 nm, 515 nm, 640 nm, 665 nm, 808 nm, and 980 nm.
30. The system of claim 22, further comprising an array of photodetectors in which the photodetector is located, the array of photodetectors configured to time-bin fluorescence from the sample during a single charge-accumulation interval for the optical pulse.
61. The system of claim 54, further comprising an array of photodetectors in which the photodetector is located, the array of photodetectors configured to time-bin fluorescence from the sample during a single charge-accumulation interval for the optical pulse.
31. The system of claim 30, further comprising imaging optics located between the sample and the photodetector array, wherein the imaging optics are arranged to form an image at the photodetector array of a region of the sample illuminated by the optical pulse.
62. The system of claim 61, further comprising imaging optics located between the sample and the photodetector array, wherein the imaging optics are arranged to form an image at the photodetector array of a region of the sample illuminated by the optical pulse.
32. The system of claim 31, wherein the image formed at the photodetector array is an image of a microscopic region of the sample.
65. The system of claim 62, wherein the image formed at the photodetector array is an image of a microscopic region of the sample.



Inquiry
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571)272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844